COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jay Baksa v. Rebecca McGuire

Appellate case number:      01-16-00337-CV

Trial court case number:    2013-73614B

Trial court:                152nd District Court of Harris County

       Appellant, Jay Baksa, has filed a motion asking the Court to withdraw Alexander
B. Wathen as appellant’s counsel of record in this appeal. However, the motion does not
comply with Texas Rule of Appellate Procedure 6.5. The motion does not contain (1)
appellant’s last known address, (2) a statement that a copy of the motion was delivered to
appellant, or (3) a statement that appellant was notified in writing of his right to object to
the motion. See TEX. R. APP. P. 6.5(a). The motion also does not show that it was
delivered to appellant “in person or mailed—both by certified mail and by first-class
mail—to [appellant] at [his] last known address.” Id. 6.5(b). Although the motion states
that a “separate certificate of service will be filed for the Appellant,” the Clerk of this
Court has not received such a certificate of service. Accordingly, the motion to withdraw
is denied without prejudice to refiling.

      Appellant also has filed a motion to extend the deadline to file appellant’s brief to
February 2, 2017. The motion is granted. Appellant’s brief is due to be filed on
February 2, 2017. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: _February 2, 2017